IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,477-01


                        EX PARTE JUAN MARTIN LOPEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-04-0780-A IN THE 22ND DISTRICT COURT
                              FROM HAYS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of several

child-sex offenses against four victims. There was no direct appeal.

        Applicant argues that he is actually innocent. He states that two of the four victims provided

recantations, and the State argues why the recantations are not credible. These recantations were not

made part of the habeas record to this Court, and the trial court did not hold an evidentiary hearing.

We believe that, in recantation cases such as this one, before we make the important decision of

whether Applicant is entitled to relief, the record should be more fully developed. The trial court
                                                                                                    -2-

shall therefore conduct a live evidentiary hearing on the matter. The trial court shall weigh the

evidence of Applicant’s guilt, including all of the testimony at trial, against the new evidence of

innocence. See Ex parte Tuley, 109 S.W.3d 388, 393 (Tex. Crim. App. 2002). The trial court shall

enter findings of fact as to the credibility of each witness and as to whether Applicant is actually

innocent of the offenses. The trial court shall also supplement the record to this Court with the

recantations Applicant provided.

       It does not appear that Applicant is represented by habeas counsel. If not, the trial court,

within 30 days of the date of this order, shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent Applicant at the evidentiary hearing. TEX . CODE CRIM . PROC. art. 26.04.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Delivered: April 12, 2017
Do not publish